Citation Nr: 0947597	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, right knee.

2.  Entitlement to service connection for bilateral 
orchiopexy (claimed as scrotum condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had honorable active service in the Marine Corps 
from September 1990 to February 1998.  The Veteran also had 
an entry level separation from service in August 1989 due to 
pre-existing disability, and service under other than 
honorable conditions from February 1998 to August 2004 due to 
a bad-conduct discharge.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The issue of service connection for bilateral orchiopexy 
(claimed as scrotum condition) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease, right knee, is not 
related to his period of honorable military service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated 
during active honorable military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.12, 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
August 2005, and May 2006, all of which preceded the initial 
denial of service connection.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The RO also provided a Statement of the Case and a 
Supplemental Statement of the Case reporting the results of 
its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured an examination in furtherance of his 
claim.  In correspondence dated in May 2006 the Veteran 
stated that he had no additional evidence to submit.  

The Board finds, therefore, that VA has no duty to inform or 
assist that has not been met. 

II.  Background

As a preliminary matter, the Board notes that the RO made 
Administrative Decisions in March and June 2006 that found, 
based on service department records, that the Veteran's 
period of service from July 20, 1998 to August 26, 2004, is 
considered dishonorable for VA purposes.  The Veteran has 
conceded that this period of service resulted in a bad 
conduct discharge.  The Board agrees that, under these 
circumstances, there is a statutory bar to payment of VA 
pension, compensation, or dependency and indemnity 
compensation related to this period of service.  38 C.F.R. 
§ 3.12(a).  

The Veteran's service treatment records contain documentation 
that he had a history of bilateral knee pain beginning six 
years prior to his initial enlistment in July 1989 due to a 
fall while roller skating.  The history also reveals that the 
Veteran underwent arthroscopic surgery on the right knee in 
1984, and on the left knee in 1985.  The prior knee injuries 
and history were reported to the recruiter, but were not 
revealed at the time of the Veteran's recruit processing 
physical screening examination.  A Medical Board was convened 
about 10 days after the Veteran first entered active duty, 
which found that the Veteran did not meet the minimum 
standards for enlistment because of his knee disabilities, 
and that the Veteran had no physical disability that was 
either incurred in or aggravated by military service.  Based 
on the Medical Board's recommendation, the Veteran was 
discharged in August 1989 with the characterization of his 
service labeled as "entry level."  See 38 C.F.R. 
§ 3.12(k)(1).  

Medical reports from the Butterworth Hospital in Grand 
Rapids, Michigan, show that the Veteran underwent right knee 
surgery described as transarthroscopic lysis of torn plica in 
August 1989.  Following a July 1990 approval of a medical 
waiver by the Commandant, the Veteran was permitted to once 
again enlist in the Marine Corps.  Following his September 
1990 enlistment, and throughout the remainder of his period 
of honorable service, the Veteran's service treatment records 
contain no complaints, abnormalities, or treatment related to 
the right knee.  There were several complaints of right shin 
splints, and complaints related to the left knee, but none 
related to the right knee.  

The Veteran submitted a claim for service connection for 
bilateral knee disabilities, contending that his preexisting 
knee conditions were aggravated by his military service.  A 
left knee disability was subsequently service-connected based 
on evidence of left knee complaints during the Veteran's 
period of honorable service.  

The Veteran was afforded a VA examination in June 2006 in 
connection with his claims.  Range of motion of the right 
knee was shown to be from zero to 136 degrees, and x-ray 
examination revealed minimal degenerative disease, with no 
fracture, dislocation, joint space narrowing, joint 
effusions, or additional abnormalities seen.  No nexus 
opinion was asked for by the RO, nor was one given by the 
examiner.  

A VA medical opinion was, however, obtained in July 2007.  
The author of that opinion noted that the Veteran's service 
treatment records and case file had been reviewed.  Included 
in the report was the relevant medical history related to the 
Veteran's right knee, including a May 1990 examination report 
based on films dated in August 1989 that found no bone or 
joint abnormality, and an October 1998 medical report in 
which the Veteran reported no problem with his knees.  The 
opinion also noted the June 2006 VA diagnosis of bilateral 
minimal degenerative joint disease in the knees.  Because the 
Veteran's knees were normal by x-ray examination at the time 
of his re-entry into service in 1990, and because he was now 
diagnosed with minimal degenerative joint disease in the 
bilateral knees, the opinion was that the degenerative joint 
disease is at least as likely as not related to the Veteran's 
military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

As noted, it has been determined that the Veteran's period of 
service from February 20, 1998, to August 26, 2004, was under 
dishonorable conditions for VA purposes.  Therefore, only the 
Veteran's service from September 5, 1990, to February 19, 
1998, as a matter of law, is considered to be qualifying 
service for the purposes of VA benefits.  

Here, there is credible medical evidence of a current right 
knee disability, diagnosed as minimal degenerative joint 
disease.  However, as noted above, the Veteran had a well-
documented preexisting right knee disability prior to his 
original entry into service in July 1989.  Therefore, in 
order to be service-connected for the right knee disability 
there must be medical evidence that the right knee disability 
was aggravated during service.  Here, however, there is no 
evidence of aggravation.  As noted in the background 
discussion above, there is not a single entry showing either 
complaint or treatment related to the right knee.  

The Board recognizes that the July 2007 medical opinion was 
that the Veteran's right knee disability is at least as 
likely as not related to his military service.  However, 
neither that opinion nor the medical record provides any 
evidence of any right knee injury or aggravation.  The author 
of the medical opinion reached his conclusion without any 
credible medical evidence of complaint or treatment related 
to the Veteran's right knee during his period of qualifying 
service.    

Without any evidence or rationale connecting the current 
disability to the Veteran's qualifying military service, the 
Board finds that the July 2007 medical opinion is not 
credible medical evidence of a nexus between the current 
right knee disability and the Veteran's period of qualifying 
military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (medical opinion inadequate if not based on 
consideration of prior medical history and examinations); see 
also Guerrieri v. Brown, 4 Vet. App. 467 470-71 (1992) (the 
credibility and weight to be attached to medical opinions are 
within the province of the adjudicator).  

Finally, as noted, service connection for arthritis may be 
granted on a presumptive basis if it becomes manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  Here, however, there is no evidence that the 
Veteran's right knee degenerative joint disease had become 
manifest to a degree of 10 percent or more within one year of 
his leaving qualifying (i.e. honorable) service in February 
1998.  

The Board acknowledges the Veteran's contention that he has a 
current chronic right knee disability related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  Moreover, the Veteran has not offered 
any evidence of aggravation of his preexisting right knee 
disability during the period of his qualifying service.  
Consequently, the Veteran's own assertions as to the etiology 
of his current right knee disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
Veteran's current right knee disability is not traceable to 
disease or injury incurred in or aggravated during qualifying 
active military service.


ORDER

Entitlement to service connection for degenerative joint 
disease, right knee, is denied.


REMAND

The Veteran claims service connection for what he 
characterized on his claim form as "scrotum."  The 
Veteran's service treatment records show several complaints 
of pain in the scrotum, often following physical exercise. 
The Veteran's service treatment records also show that he 
underwent a bilateral orchiopexy while in service.  He told 
his June 2006 VA examiner that he has occasional bilateral 
testicular pain.  

The RO denied service connection because it found, without 
any reference to any authoritative medical source, that 
orchiopexy is considered a congenital or developmental defect 
not subject to service connection.  While that may turn out 
to be the case, the RO did not cite to any medical evidence 
of record opining that the Veteran's current complained of 
disability is a congenital or developmental defect, nor did 
it cite any medical authority for its apparent conclusion 
that any orchiopexy was, by definition, a congenital or 
development defect.  There also is no evidence that, if the 
Veteran's orchiopexy was, in fact, a congenital or 
development defect, that it was not aggravated by his 
qualifying military service.  Since neither the RO nor the 
Board is qualified to render competent medical opinion, the 
Board must remand in order to obtain a medical examination 
and nexus opinion.  See, e.g., Colvin v. Derwinski, 1 Vet. 
App. 171, 172 (1991) (Board was required to consider only 
independent medical evidence to support findings rather than 
provide their own medical judgment in guise of Board 
opinion).

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  Schedule the Veteran for an appropriate 
VA examination by a medical professional with 
appropriate expertise to determine the 
current diagnosis and etiology of any 
testicular or scrotal disorder(s) found.  The 
examiner must provide a medical opinion, 
based on review of the evidence of record, 
including the evidence of complaints in 
service and the bilateral orchiopexy he 
underwent in service, and his/her examination 
of the Veteran, whether any current 
testicular/scrotal disability is at least as 
likely as not (i.e., probability of 
approximately 50 percent), related the 
Veteran's qualifying military service (i.e., 
September 1990 to February 1998).  

A complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the claims 
file.

The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiner for review in connection with the 
examination.

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  See 38 C.F.R. 
§ 3.655.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


